 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10       KEVIN FRANKEN,                                           Case No. 1:19-cv-01655-AWI-EPG
11                          Plaintiff,                            ORDER DIRECTING DEFENDANT TO
                                                                  FILE A RESPONSE REGARDING THE
12                     v.                                         STATUS OF SERVICE OF THE
                                                                  COMPLAINT
13
         RYAN D. MCCARTHY,1 Secretary,
14       Department of Army,
15                          Defendants.
16

17           Plaintiff, Kevin Franken, is proceeding pro se in this action bringing claims against

18   Defendant, Ryan D. McCarthy, the Secretary of the Department of Army (ECF No. 1). For the

19   reasons below, the Court directs Defendant to file a response explaining the status of service of

20   the complaint.

21           Plaintiff initiated this action with the filing of his complaint on May 24, 2019 (ECF

22   No. 1). Plaintiff filed a return of service on October 9, 2019 (ECF No. 5). Despite this return of

23   service, Defendant represented in a special appearance filed on February 7, 2020, that service had

24   not yet been completed. (ECF No. 14 n.1.) Defendant also represented that defense counsel had

25   provided Plaintiff with instructions on how to complete service and had requested Plaintiff to

26   inform counsel when service was completed. (Id.) Defendant has not yet filed an answer to the

27
     1
      Ryan D. McCarthy is now the Secretary of the Department of Army and is automatically substituted as a party
28   pursuant to Fed. R. Civ. P. 25(d).
                                                              1
 1   complaint or other responsive pleading.

 2          The Court, based on Defendant’s representations regarding the lack of service, issued an

 3   order to show cause (“OSC”) requiring Plaintiff to show cause why this action should not be

 4   dismissed for failure to timely serve Defendant as required under Federal Rule of Civil Procedure

 5   4(m). (ECF No. 16.) The Court ordered Plaintiff to file, no later than February 25, 2020, either:

 6   (1) a return of service showing that service on Defendant has been completed; or (2) a response to

 7   the OSC otherwise demonstrating the Plaintiff has completed service on Defendant as required by

 8   Federal Rule of Civil Procedure 4 or has good cause for failing to complete service. The Court

 9   warned Plaintiff that the failure to comply with the OSC may result in the dismissal of this action.

10   (Id.) Plaintiff has failed to respond to the OSC.

11          The Court has conducted a preliminary review of the return of service filed by Plaintiff

12   (ECF No. 5) and it appears that Plaintiff has attempted to comply with the requirements of

13   Federal Rule of Procedure 4(i). Accordingly, the Court will require Defendant to file a response

14   regarding the status of service.

15          IT IS ORDERED that no later than March 20, 2020, Defendant shall file a response to

16   this order. In his response, which may be made by special appearance, Defendant is directed to

17   explain the status of service of the complaint and, if Defendant believes that service still has not

18   been properly completed, the deficiencies in Plaintiff’s attempted service.

19
     IT IS SO ORDERED.
20
21      Dated:     March 4, 2020                                /s/
22                                                       UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                         2
